Case 1:20-cv-02619-JPH-MJD Document 1 Filed 10/08/20 Page 1 of 5 PageID #: 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

DUSTIN GRAHAM,                                )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )      Cause No.       1:20-cv-2619
                                              )
DUSTIN M. SPEARS, and                         )
LANDSTAR INWAY, INC,                          )
                                              )
                       Defendants.            )


                                     NOTICE OF REMOVAL


       Defendants, Dustin M. Spears and Landstar Inway, Inc. (collectively, “Landstar

Defendants”) by counsel, pursuant to 28 U.S.C. §§ 1441, 1446, and 1332, hereby give notice of

removal of this action from the Superior Court of Marion County, Indiana, to the United States

District Court for the Southern District of Indiana, Indianapolis Division, and in support thereof

state the following:

                                           Background

       1.      On September 9, 2020, Plaintiff filed a Complaint for Damages in the Superior

Court of Marion County, Indiana, under Cause No. 49D01-2009-CT-031107. (See Plaintiff’s

Complaint, the “Complaint.”)

       2.      Plaintiff’s Complaint alleges that on December 4, 2018, Plaintiff was involved in

a commercial motor vehicle accident with Landstar Defendants in Marion County, Indiana, and

that Plaintiff sustained injury and damages as a result of the accident. (See Complaint, ¶¶ 5-10.)

       3.      On September 21, 2020, the above-captioned Parties filed a Joint Stipulation of

Dismissal Without Prejudice as to then defendant Landstar Ranger, Inc. under Indiana Trial Rule
Case 1:20-cv-02619-JPH-MJD Document 1 Filed 10/08/20 Page 2 of 5 PageID #: 2




41(A)(1). On the same day, the state court entered an order approving the Parties’ stipulation and

dismissed Landstar Ranger, Inc. from this action without prejudice. (See, Joint Stipulation of

Dismissal, and Order dated September 21, 2020.)

       4.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 94(b)(1) and 1441(a),

because the United States District Court for the Southern District of Indiana, Indianapolis

Division, is the federal judicial district and division embracing the Superior Court of Marion

County, Indiana, where this action is pending.

       5.      By filing this Notice of Removal, Landstar Defendants do not waive their rights to

object to service of process, the sufficiency of process, jurisdiction over the person, or venue,

and Landstar Defendants reserve the right to assert any defenses and objections to which they

may be entitled.

       6.      This Court has original subject matter jurisdiction under 28 U.S.C. § 1332 and

this case is removable under 28 U.S.C. §§ 1441 and 1446, as set forth below.

                                       Removal is Timely

       7.      28 U.S.C. § 1446(b) provides the following time limitation on removal of civil

actions:

       The notice of removal of a civil action or proceeding shall be filed within 30 days
       after the receipt by the defendant, through service or otherwise, of a copy of the
       initial pleading setting forth the claim for relief upon which such action or
       proceeding is based, or within thirty days after the service of summons upon the
       defendant if such initial pleading has then been filed in court and is not required
       to be served on the defendant, whichever period is shorter.

       (Emphasis added).

       8.      Landstar Inway, Inc. first received a copy of the Complaint for Damages, through

its registered agent, on or about September 14, 2020, by certified mail postmarked September 11,

2020. Dustin Spears has not yet been served.

                                                 2
Case 1:20-cv-02619-JPH-MJD Document 1 Filed 10/08/20 Page 3 of 5 PageID #: 3




       9.      Because Landstar Defendants are filing this Notice on October 8, 2020, within

thirty (30) days after Landstar Inway, Inc. received a copy of the Complaint, removal is timely.

                 Complete Diversity of Citizenship Exists Among the Parties

       10.     Plaintiff, Dustin Graham, is a citizen of the State of Indiana.

       11.     Defendant, Dustin M. Spears, is a citizen of the State of Illinois.

       12.     Defendant, Landstar Inway, Inc., is a citizen of the State of Delaware and the

State of Florida, as it is incorporated under the laws of the State of Delaware and maintains its

principal place of business in Florida.

       13.     The controversy in this action is therefore entirely between citizens of different

states of the United States, and Landstar Defendants desire to remove said cause from the

Superior Court of Marion County, Indiana, to the United States District Court for Southern

District of Indiana pursuant to 28 U.S.C. 1332(a)(1) and 1441(a).

                    The Amount In Controversy Requirement is Satisfied

       14.     The amount in controversy requirement of 28 U.S.C. § 1332 is also satisfied.

Under 28 U.S.C. § 1332(a), the amount in controversy in a case where federal jurisdiction is

based on diversity of citizenship must exceed $75,000, exclusive of interest and costs. The

defendant invoking federal jurisdiction has the burden of proving by a preponderance of the

evidence that the amount in controversy meets the jurisdictional minimum. Meridian Sec. Ins.

Co. v. Sadowski, 441 F.3d 536, 543 (7th Cir. 2006). Where, as here, the Complaint does not

specify the amount in controversy, the removing defendant must show “a reasonable probability”

that the jurisdictional minimum has been met. Malinowski v. Walgreen Co., NO. 2:08-CV-173

RM, 2008 WL 2704740, at *3 (N.D. Ind. July 3, 2008) (citing Brill v. Countrywide Home Loans,

Inc., 427 F.3d 446, 449 (7th Cir. 2005)). “[A] good-faith estimate of the stakes is acceptable if it



                                                 3
Case 1:20-cv-02619-JPH-MJD Document 1 Filed 10/08/20 Page 4 of 5 PageID #: 4




is plausible and supported by a preponderance of the evidence.” Oshana v. Coca-Cola Co., 472

F.3d 506, 511 (7th Cir. 2006).

       15.      In a phone communication on September 16, 2020, Plaintiff’s counsel advised

Landstar Defendants’ counsel that the amount in controversy in this cause exceeds $75,000,

exclusive of interest and costs.

       16.     Because both of the requirements for federal diversity jurisdiction are satisfied,

this case is removable by Defendants.

                                     Removal is Appropriate

       17.     This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332(a) and removal is appropriate pursuant to 28 U.S.C. §§ 1441 and 1446 because

there is complete diversity of citizenship among the parties and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

       18.     Landstar Defendants attach as Exhibit “A” all pleadings, motions, orders, and all

other filings filed in the state court, in compliance with 28 U.S.C. §§ 1446(a).

       19.     Attached hereto as Exhibit “B” is a copy of Plaintiff’s Complaint.

       20.     This Notice of Removal is being served upon Plaintiff and contemporaneously

filed with the Clerk of Superior Court of Marion County, Indiana pursuant to 28 U.S.C. §

1446(d).

       21.     The filing fee of $400.00 has been paid to the Clerk of the United States District

Court at the time of filing this Notice of Removal.

       22.     A copy of Landstar Defendants’ Notice to Plaintiff and Clerk of the Marion

County Superior Court of Landstar Defendants’ Application to Remove Cause to Federal Court

is attached hereto as Exhibit “B.”



                                                  4
Case 1:20-cv-02619-JPH-MJD Document 1 Filed 10/08/20 Page 5 of 5 PageID #: 5




                                            Respectfully submitted,

                                            KIGHTLINGER & GRAY, LLP


                                            s/ Erin A. Clancy
                                            Erin A. Clancy, I.D. No. 21962-49
                                            211 N. Pennsylvania St., Suite 300
                                            Indianapolis, IN 46204
                                            Tel (317) 638-4521
                                            Fax (317) 636-5917
                                            E-mail eclancy@k-glaw.com
                                            Attorney for Defendants, Dustin M. Spears
                                            and Landstar Inway, Inc.


                               CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of October, 2020, the foregoing was served upon the
following via the Court’s electronic filing/notification system, as follows:

       Matthew E. Dumas, #24596-49
       HOSTETTER ASSOCIATES
       515 Green Street, Ste 200
       Brownsburg, IN 46112
       (Phone) 317.852.2422
       matt@hostetterlegal.com
       Attorney for Plaintiff


                                            s/ Erin A. Clancy
                                            Erin A. Clancy
KIGHTLINGER & GRAY, LLP
One Indiana Square, Suite 300
211 N. Pennsylvania Street
Indianapolis, IN 46204
(317) 638-4521
Eclancy@k-glaw.com




                                               5
